Citation Nr: 0939310	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  09-07 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals of a right 
ankle sprain.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to March 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in November 2008, a 
statement of the case was issued in February 2009, and a 
substantive appeal was received in February 2009.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Alleged residuals of a right ankle sprain were not manifested 
during the Veteran's active duty service or for many years 
after service, nor are they otherwise related to service.  


CONCLUSION OF LAW

Alleged residuals of a right ankle sprain were not incurred 
in or aggravated by the Veteran's active duty service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The RO provided the appellant pre-adjudication notice by a 
letter dated December 2007.

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Assist

VA has obtained the Veteran's March 1946 separation 
examination, assisted the appellant in obtaining evidence, 
and afforded the appellant the opportunity to give testimony 
before the Board.  

The Board notes that despite repeated attempts, the RO has 
been unable to obtain additional service treatment records.  
The Board is aware that in such a situation it has a 
heightened duty to assist a claimant in developing the 
Veteran's claim.  This duty includes the search for alternate 
medical records, as well as a heightened obligation on the 
Board's part to explain its findings and conclusions, and 
carefully consider the benefit-of-the-doubt rule.  See Pruitt 
v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the appellant.  See Russo v. Brown, 9 
Vet. App. 46, 51 (1996).  The Board's analysis of this 
Veteran's claim is undertaken with this duty in mind.  

The record reflects, and the Board is satisfied, that the RO 
has made all possible efforts to locate and obtain the 
aforementioned records.  The RO sent a Personnel Information 
Exchange System (PIES) request to the National Personnel 
Request Center (NPRC) in December 2007.  The NPRC informed 
the RO that the records were destroyed by fire.  The RO made 
a second PIES request in February 2008, in which it requested 
the sick/morning reports from the Veteran's unit.  In April 
2008, the NPRC responded that no records were located.  The 
RO sent the Veteran a January 2009 correspondence in which it 
informed the Veteran of its inability to locate any 
additional service treatment records.  The RO advised the 
Veteran to furnish any alternate records that would 
substantiate his claim.  The appellant has not identified any 
source of additional medical records.  

The Board notes that the Veteran was not afforded a VA 
examination.  The Board finds that a VA examination (for a 
diagnosis/nexus opinion) is not necessary.  In McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Court explained its 
interpretation of 38 C.F.R. § 3.159(c)(4).  This regulation 
provides that an examination or opinion is necessary if the 
evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of a disability; and (B) establishes that the 
Veteran suffered an event, injury, or disease in service; (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service, but (D) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  The Court 
noted that the third prong of 38 C.F.R. 
§ 3.159(C)(4) is a low "threshold" standard.

The above-listed factors as to when a VA examination for a 
nexus opinion is necessary are not shown; even the "low 
threshold" standard is not met.  There is no post service 
evidence of a right ankle disability and no competent 
evidence suggesting there might be a nexus between the 
alleged disability and the Veteran's service.  Consequently, 
an examination for a medical nexus opinion is not necessary.  
38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512 
(2004). VA's duty to assist is met.  It is not prejudicial to 
the Veteran for the Board to proceed with appellate review.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

All known and available records relevant to the issue on 
appeal have been obtained and associated with the Veteran's 
claims file; and the appellant has not contended otherwise.  

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran alleges that he severely sprained his ankle while 
serving in World War II.  As noted above, service treatment 
records are unavailable.  However, the Veteran's March 1946 
separation examination yielded normal findings.  There is no 
indication that the Veteran was suffering from residuals of a 
right ankle disability at that time.  

The Board notes that there are also no post service treatment 
records indicating that the Veteran has a right ankle 
disability or any injury residuals thereof.  

The Veteran's spouse submitted a February 2009 correspondence 
in which she stated that she has known the Veteran for 52 
years (or beginning about a decade after service discharge) 
and that she was aware of his ankle injury from the first 
year she knew him.  She stated that when the weather is bad, 
the Veteran's ankle bothers him so much that it causes him to 
limp.  She stated that the Veteran never filed a claim prior 
to October 2007 because he did not know he was eligible for 
compensation until his son joined the Air Force in 2002.

The Board notes that even if the Veteran were unaware of his 
eligibility for compensation, that fact only explains why a 
claim for compensation was not filed sooner.  It does not 
explain the lack of any post service medical treatment 
records or findings.  The lack of any post-service medical 
records is probative to the issue of chronic disability.  The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Even if the service medical records had been found and had 
documented an injury in service, the Veteran's normal 
separation examination and the lack of post service treatment 
records indicate that such an injury did not result in a 
chronic disability.  

In light of the Veteran's normal separation examination and 
the lack of any post service treatment records or findings 
which outweigh the statements by the Veteran and his spouse, 
the Board finds that the preponderance of the evidence is 
against the claim.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for residuals of a right ankle 
sprain must be denied.  See Gilbert v. Derwinski, 1 Vet. App 
49 (1990).



ORDER

The appeal is denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


